           Case 1:16-cv-07175-AJN Document 103 Filed 07/27/21 Page 1 of 2

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
AES:LDM:CSK                                        271 Cadman Plaza East
                                                   Brooklyn, New York 11201


                                                   July 27, 2021

By ECF
Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

               Re:   Koestler v. Shkreli, 16-CV-7175 (S.D.N.Y.) (Nathan, J.)

Dear Judge Nathan:

        The undersigned Assistant U.S. Attorneys represent the government in connection
with the forfeiture aspects of the criminal case against respondent Martin Shkreli (“Shkreli”)
in the Eastern District of New York, United States v. Shkreli, 15-CR-637 (E.D.N.Y.)
(Matsumoto, J.) (the “Criminal Case”). We respectfully write to report on both the status of
the forfeiture money judgment (“Forfeiture Judgment”) entered against Shkreli in the
Criminal Case, and the substitute assets (the “Substitute Assets”) listed in the Preliminary
and Final Orders of Forfeiture (the “Forfeiture Orders”) entered against Shkreli.

       Earlier today, the government completed its collection of the outstanding balance
owed on the Forfeiture Judgment with the sale of a Substitute Asset, the Wu-Tang Clan
album “Once Upon a Time in Shaolin.” The following Substitute Assets remain in the
government’s custody: (1) a certificate for Shkreli’s preference shares A in Turing
Pharmaceuticals (the “Phoenixus Shares”) 1 and (2) an engraving on paper by Picasso (the
“Picasso Engraving”). 2


       1
         Phoenixus AG, a closely held company located in Switzerland, was previously
named Turing Pharmaceuticals AG and then Vyera Pharmaceuticals AG. In response to the
Forfeiture Orders, and following his exhaustion of all appeals, Shkreli turned over the
Phoenixus Shares.
       2
         While the Picasso Engraving was referred to as a “Picasso painting” in the
Forfeiture Orders, it was subsequently determined to be an engraving. In addition, the
government never seized or recovered any amount from the Substitute Asset listed as “the
album ‘Tha Carter V’ by Lil Wayne.”
           Case 1:16-cv-07175-AJN Document 103 Filed 07/27/21 Page 2 of 2




        With respect to the Phoenixus Shares, given that the Forfeiture Judgment is now
satisfied, there is no further need for the government to seek priority in the proceeds from
any liquidation of Shkreli’s interest in Phoenixus, as previously indicated in the letter the
government filed on April 9, 2021. As this Court has already granted the turnover and
appointment of a receiver to liquidate Shkreli’s interest in Phoenixus, the government is
prepared to submit a proposed order to the court in the Criminal Case to turn over the
Phoenixus Shares in government custody to a receiver once one is appointed and authorized
to accept the shares, or as this Court may otherwise direct. With respect to the Picasso
Engraving, the government is prepared to make that available for inclusion in the liquidation
of assets sought in this proceeding. If the Picasso Engraving is not included in the
liquidation of assets in this proceeding, the government will review its options, including the
filing of an interpleader action or the return of the engraving to Shkreli. 3

        Also today, the government filed the enclosed letter in the Criminal Case to advise the
court that the Forfeiture Judgment is now fully satisfied. The enclosed letter further advised
the court that the government intends to make both the Phoenixus Shares and the Picasso
Engraving available for turnover pursuant to this Court’s orders in this proceeding, once a
receiver is appointed and a decision is made whether to include the Picasso Engraving in the
liquidation of assets.

       We thank the Court for its consideration of this letter.

                                                    Respectfully submitted,

                                                    JACQUELYN M. KASULIS
                                                    Acting United States Attorney
                                                    Eastern District of New York

                                            By:     /s/
                                                    Laura D. Mantell
                                                    Claire S. Kedeshian
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6253/6051
                                                    Laura.Mantell@usdoj.gov
                                                    Claire.Kedeshian@usdoj.gov
Encl.
cc:   All Counsel of Record (by ECF)




       3
        The United States Marshals Service continues to incur expenses for retaining
custody of the Picasso Engraving.


                                               2
